DETAILED ACTION
This action is responsive to the following communication: the response filed on 7/22/2022.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 2 and 19-21 are cancelled; 22 is added, 1, 3-18 and 22 are pending.

Allowable Subject Matter
Claim(s) 1, 3-18 and 22 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely witch a first sacrificial NVM cell from the first state to the second state for a write operation that switches an NVM cell of the row from the first state to the second state, and switch a second sacrificial NVM cell from the second state to the first state for a write operation that switches an NVM cell of the row from the second state to the first state; and detect a failure of the first or second associated sacrificial NVM cell to switch states.
With respect to independent claim 13 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the switching including: switching a first sacrificial NVM cell from the first state to the second state for a write operation that switches an NVM cell of the row from the first state to the second state, and switching a second sacrificial NVM cell from the second state to the first state for a write operation that switches an NVM cell of the row from the second state to the first state; and detecting a failure of e-the first or second associated sacrificial NVM cell to switch states.
With respect to independent claim 22, the prior art fails to teach or suggest the claimed limitations, namely automatically associating, based on a detected operating condition of the NVM array, at least one sacrificial NVM cell to each row of the NVM array; switching, based on the detected write operation, an associated sacrificial NVM cell between the first state and the second state; and detecting a failure of the associated sacrificial NVM cell to switch between the first state and the second state.
The allowable claims are supported in at least fig. 9 and 13 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824